DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
Terminal Disclaimers filed on 9/24/2021 are accepted to obviate double patenting over patents 9,482,664 and 10,302,636.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Buck on 9/22/2021.
The application has been amended as follows: 

    PNG
    media_image1.png
    373
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    101
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    223
    670
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    206
    651
    media_image4.png
    Greyscale

Claim 26 line 2 before “polymer” insert –non-fouling—
Claim 27 line 2 before “polymer” insert –non-fouling—

    PNG
    media_image5.png
    60
    647
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    620
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    691
    651
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    354
    631
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    206
    638
    media_image9.png
    Greyscale

Allowable Subject Matter
Claims 1,8,10-12,19,21-28,30-31,33 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a device having a substrate comprising a surface; a non-fouling polymer layer on the surface; a plurality of capture regions on the non-fouling polymer layer, each comprising at least one capture agent; and a plurality of labile regions on the non-fouling polymer layer, each comprising at least one detection agent and an excipient; wherein the plurality of capture regions and the plurality of labile regions are spatially separated, and wherein the non-fouling polymer layer allows a biological fluid 
1) Durst et al, 20030104506 teach a test device having a labile region and a capture region.  Durst et al further teach one may also assay a test sample for a plurality of analytes such as toxic chemicals or pathogens, or screen for one or more of a plurality of analytes, as is known in the art. (Para. 0080-0081).   Durst et al fails to teach a plurality of capture regions, each having at least one capture agent and a plurality of labile regions, each having at least one detection agent and an excipient, and spatially separated from a plurality of capture regions. 
2) Remacle et al, EP1912067,  teach a microarray comprising a patterned surface with a capture region comprising a capture agent and a detection molecule label region 4,4',4'', 4'''.  However the discrete detection molecules are immobilized at region B, thus are not labile as understood in the specification that they are dissolved and released (see Specification Para. [00104])  
3) Wagner et al, US 6,780,582, teach an array comprising a multitude of capture agents and proteins attached to a substrate and spatially separated from each other (see column 3; column 9 lines 51-63; column 10 lines 54-60).   Wagner is silent to a plurality of labile regions spatially separated from the capture regions.
4) Angus et al, "Simple Fabrication of Antibody Microarrays on Nonfouling Polymer Brushes with Femtomolar Sensitivity for Protein Analytes in Serum and Blood", ADVANCED MATERIALS, vol. 21, no. 19, 18 May 2009 (2009-05-18), pages 1968-1971  teach antibody microarrays where POEGMA is the non-fouling polymer. The microarrays are used for the analysis of proteins present in blood. Angus is silent to a plurality of labile regions spatially separated from the antibody microarrays.
5) Peng et al "Comparison of Hydroxylated Print Additives on Antibody Microarray Performance", JOURNAL OF PROTEOME RESEARCH, vol. 5, no. 11, 1 November 2006 (2006-11-01), pages 
6) Chilkoti et al (US 2007/0072220 (Para. 0094); US 2009/0247424 (Para. 0094-0099) and (2010/0099579) (figures 1-11) teach a device comprising a substrate (e.g. glass, Au) coated with POEGMA. The coated polymer comprises a capture region comprising a capture agent (antibody). The microarrays were printed in such a manner that different spatially regions were obtained. Chilkoti et al documents are silent to a plurality of labile regions spatially separated from the capture regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Dennis White/Primary Examiner, Art Unit 1798